COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:         Anthony Joseph Stento v. The State of Texas

Appellate case number:       01-17-00164-CR

Trial court case number:     11-DCR-057078

Trial court:                 168th District Court of Fort Bend County

        The complete record was filed in this appeal on April 17, 2017. Appellant’s brief
was due on May 17, 2017. See TEX. R. APP. P. 38.6(a). On June 27, 2017, we abated the
appeal and remanded the case to the trial court based on appointed counsel’s failure to
file a brief. The trial court held a hearing and signed findings of fact, including findings
that appellant’s appointed counsel, Julia Bella, “wish[ed] to remain as the appellate
attorney and [had] prepared the brief.” We then reinstated the appeal and directed
appellant to file a brief no later than October 9, 2017. On October 17, 2017, the Clerk of
this Court notified appellant that the time for filing his brief had expired and, unless the
Court received appellant’s brief or a motion to extend time by October 27, 2017, the
Court would be required to order the trial court to conduct a hearing pursuant to rule 38.8.
See TEX. R. APP. P. 38.8(b)(2), (3). Appellant has not filed a brief or responded to this
Court’s notice.
       Accordingly, we abate the appeal and remand for the trial court to immediately
conduct a hearing at which a representative of the Fort Bend County District Attorney’s
Office and appellant’s counsel, Julia Bella, shall be present. TEX. R. APP. P. 38.8(b)(2).
Appellant shall also be present for the hearing in person or, if appellant is incarcerated, at
the trial court’s discretion, appellant may participate in the hearing by closed-circuit
video teleconferencing.1


1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On appellant’s request, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       The trial court is directed to:
       (1)    determine whether appellant wishes to prosecute the appeal;
       (2)    if appellant wishes to prosecute the appeal, determine whether good cause
              exists to relieve Julia Bella of her duties as appellant’s counsel;
       (3)    if good cause exists, enter a written order relieving Julia Bella of her duties
              as appellant’s counsel, including in the order the basis for and finding of
              good cause, and appoint substitute appellate counsel at no expense to
              appellant;
       (4)    if good cause does not exist, set a date when appellant’s brief is due,
              regardless of whether this Court has yet reinstated the appeal and no later
              than 30 days from the date of the hearing;
       (5)    make any other findings and recommendations the trial court deems
              appropriate; and
       (6)    enter written findings of fact, conclusions of law, and recommendations as
              to these issues.
See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2) (West Supp.
2016); TEX. R. APP. P. 38.8(b).
        The trial court shall have a court reporter record the hearing and file the reporter’s
record with this Court within 30 days of the date of this order. The trial court clerk is
directed to file a supplemental clerk’s record containing the trial court’s findings and
recommendations with this Court within 30 days of the date of this order. If the hearing is
conducted by video teleconference, a certified video recording of the hearing shall also be
filed in this Court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
supplemental clerk’s record and the reporter’s record of the hearing are filed in this
Court. The court coordinator of the trial court shall set a hearing date and notify the
parties and the Clerk of this Court of such date.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually       Acting for the Court


Date: November 21, 2017




       representing the State.